USCA4 Appeal: 20-4019   Doc: 25      Filed: 07/07/2020 Pg: 1 of 1
               Case 8:18-cr-00157-TDC Document 391 Filed 07/07/20 Page 1 of 1

                                                                           FILED: July 7, 2020


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                             No. 20-4019
                                        (8:18-cr-00157-TDC-1)
                                        ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        LEE ELBAZ, a/k/a Lena Green

                      Defendant - Appellant

                                        ___________________

                                             ORDER
                                        ___________________

              Upon consideration of appellant’s unopposed motion to hold appeal in

        abeyance, the court grants the motion and places this case in abeyance until the

        district court issues a final restitution order. The parties shall file a status report on

        August 6, 2020, and every thirty days thereafter, and shall immediately notify this

        court in writing when the district court has ruled on the issue.

                                                 For the Court

                                                 /s/ Patricia S. Connor, Clerk
